DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-19 are pending in the application
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because:
Figure 2: Parts of the diagram (240, 230, 220) have numbers attached but are lacking labels. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 3. Vehicle is described in specification as identified with 210, but number is missing from diagram 
Figure 3: image sensors 110 missing from being labeled in diagram. 
Figure 5 is missing showing 210.  Figure 5 is also failing to show from where the turning angle is measured from.
Figure 6 is missing the labels 110, 311, 312, 313, and 314, as well as the label 210.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 

Figure 8 has elements 821 and 822 in the figure, neither of which are mentioned nor explained in the specification. Also, element 210 should be added to Figure 8. (Element 110 is shown in Figure 8 but not in Figure 7.).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Specification: line 6 on page 13: “…one or more unites thereof…” should be “….one or more units thereof…”
Specification line 6 on page 13: “...a rear part312..” should be “…a rear part 312…”
Specification lines 6-7 on page 13: “…a first lateral part313…” should be “…a first lateral part 313…”
Specification line 23 pg. 14: “…controller 140may…” should be “…controller 140 may…”
Specification lines 7-8 pg. 16:”…the fourth image sensor 11 disposed on…” Shouldn’t this be ”…the fourth image sensor 110 disposed on…”?
Specification line 7 pg.17:  It looks like there is an extra period and a space in “…the controller. 140 extracts a first distance…”  This should be rewritten as “…the controller 140 extracts a first distance…”
Specification line 15 pg. 17: “…the fourth edge 414of alighting….” should be“…the fourth edge 424 of alighting….”
Specification line 23 page 18: Shouldn’t “…the position coordinates of the vehicle 220…” be “…the position coordinates of the vehicle 210…” instead?
Specification lines 23-25 page 19. This is more understandable if the last part of the sentence is replaced with “…from one of the alighting infrastructure 220, the parking infrastructure 230, or the exit infrastructure 240.” 
Specification page 22 lines 17-25.  Please double-check the terminology again.  If θ1 is approximately 0, is the vehicle in a transverse stop or a longitudinal stop? 
Specification line 16 page 23: “..apart from the travelling route 710by a predetermined…” should be “..apart from the travelling route 710 by a predetermined…”
Specification line 21 page 23: “..apart from the travelling route 710by the safety…” should be “..apart from the travelling route 710 by the safety…”
Specification line 20 page 24: “…to the infrastructure according…” should be “…to the exit infrastructure 240 according…”
Specification line 23 page 24: “…previously stores  exit infrastructure…” should have one less space between “stores” and “exit”: “…previously stores exit infrastructure…”
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:  
Specification: line 6 on page 13: “…one or more unites thereof…” should be “….one or more units thereof…”
Specification line 6 on page 13: “..a rear part312..” should be “a rear part 312…”
Specification lines 6-7 on page 13: “…a first lateral part313…” should be “…a first lateral part 313…”
Specification line 23 pg. 14: “…controller 140may…” should be “…controller 140 may…”
Specification lines 7-8 pg. 16:”…the fourth image sensor 11 disposed on…” Shouldn’t this be ”…the fourth image sensor 110 disposed on…”?
Specification line 7 pg.17:  It looks like there is an extra period and a space in “…the controller. 140 extracts a first distance…”  This should be rewritten as “…the controller 140 extracts a first distance…”
Specification line 15 pg. 17: “…the fourth edge 414of alighting….” should be“…the fourth edge 424 of alighting….”
Specification line 23 page 18: Shouldn’t “…the position coordinates of the vehicle 220…” be “…the position coordinates of the vehicle 210…” instead?
Specification lines 23-25 page 19. This is more understandable if the last part of the sentence is replaced with “…from one of the alighting infrastructure 220, the parking infrastructure 230, or the exit infrastructure 240.” 
Specification page 22 lines 17-25.  Please double-check the terminology.  If θ1 is approximately 0, is the vehicle in a transverse stop or a longitudinal stop? 
Specification line 16 page 23: “..apart from the travelling route 710by a predetermined…” should be “..apart from the travelling route 710 by a predetermined…”
Specification line 21 page 23: “..apart from the travelling route 710by the safety…” should be “..apart from the travelling route 710 by the safety…”
Specification line 20 page 24: “…to the infrastructure according…” should be “…to the exit infrastructure 240 according…”
Specification line 23 page 24: “…previously stores  exit infrastructure…” should have one less space between “stores” and “exit”: “…previously stores exit infrastructure…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-6,9,11 ,is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0246515 (Iwama et al, hence Iwama) in light of US 20180186407 (Kim et al, hence Kim) and EP 3333049 A1 (Vovkushevsky et al., hence Vovkushevsky)
As for claim 1, Iwama teaches a vehicle control system comprising: one or more image sensors disposed on a vehicle to have a field of view of an outside the vehicle and configured to capture image data;  (Fig 9B, 102-105)
a processor configured to process the image data captured by the image sensor (Fig. 9B, perception and planning unit [202]; processor: See Fig. 9A, 161);
and a controller configured to set a travelling route from an alighting infrastructure to a parking infrastructure based at least in part on processing of the image data, and control the vehicle stopped in the alighting infrastructure to travel along the travelling route and to be parked in the parking infrastructure, (“alighting infrastructure” is wherever the vehicle starts from. Fig. 9B, Vehicle control unit [203]; See [0076])
determine position coordinates [of] the vehicle in the alighting infrastructure based on a result of the processing of the image data and previously stored alighting infrastructure information (processing of the image data used in the -auto-parking stage (Fig. 4, [0061]) which works off previously stored information (learning mode)
extract position coordinates of the parking infrastructure based on previously stored parking infrastructure information (learning mode is when the parking infrastructure information is stored);  
set the travelling route using the position coordinates of the vehicle and the position coordinates of the parking infrastructure (Fig. 5, autoparking stage [575]).
Iwama does not teach where the controller is further configured to determine a stop type of the vehicle in the alighting infrastructure.; however Kim teaches a stop type of the vehicle ("The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking." [0010]) 
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama together with the parking type distinction of Kim.  The motivation would be to be able to park in a variety of parking geometries.
Neither Iwama nor Kim teach determin[ing] an initial behavior for a start of a stopped vehicle based on the stop type of the vehicle preparation for moving the vehicle after it has been parked. However, Vovkushevsky teaches determin[ing] an initial behavior for a start of a stopped vehicle based on the stop type of the vehicle. (Figure 1 shows a garage with vehicles parked both transversely and longitudinally. Vovkushevsky also mentions: "The method can also be used to maneuver the motor vehicle that is parked or parked in one of the parking spaces in the parking area out of the parking area again. If the driver needs the motor vehicle again, this can be maneuvered autonomously to the exit area with the aid of the driver assistance system."[0015].) 
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama, as modified by Kim together with the parking system of Vovkushevsky.  The motivation would be to be able not only to have the vehicle automatically parked, but also to get the vehicle back out to the user. 
As for claim 2, Iwama also teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, and a lateral part of the vehicle to have a respective field of view of a front side, a rear side, and a lateral side of the vehicle, (Fig. 1, sensor units 102-105)
wherein the alighting infrastructure information includes a size and a shape of the alighting infrastructure, (imaging of road and buildings during learning period)
estimate a plurality of coordinates using results of processing of a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle and the size and shape of the alighting infrastructure, (determining coordinates in learning mode Fig. 12 [0082],reference data matched in auto-parking mode [0094])
calculate center coordinates of the vehicle using the estimated plurality of coordinates and determine the center coordinates to be the position coordinates of the vehicle. (Fig. 12, showing the vehicle coordinate system.) 
wherein the alighting infrastructure information includes a shape of the alighting infrastructure , (imaging of road and buildings during learning period)
wherein the controller is configured to: estimate a turning angle of the vehicle with respect to the alighting infrastructure using results of processing of a plurality of pieces of image data obtained by capturing at least one of a front area, a rear area, and a lateral area of the vehicle and the shape of the alighting infrastructure, (See Fig. 6B; "...and the orientation θ 619, which denotes the angle between the vehicle body axis and the horizontal axis."[0068]).
Iwama does not teach determin[ing] the stop type of the vehicle to be one of a longitudinal stop, a traverse stop, and an oblique stop based on the turning angle.; however Kim teaches the stop type of the vehicle to be one of a longitudinal stop, a traverse stop, and an oblique stop based on the turning angle ("The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking." [00101] See Figs.9b, 9c.) .
	It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama together with the parking type distinction of Kim.  The motivation would be to be able to park in a variety of parking geometries.

As for claim 4, Iwama also teaches wherein the alighting infrastructure information includes one or more reference coordinates indicating a position of a part of the alighting infrastructure, ("In the auto-parking mode, the reference data generation module 310 generates the reference data from the 3D model and image features memorized in the learning mode." [0099] (3D model contains reference coordinates, Fig. 12.) wherein the controller is configured to: extract a first distance between the vehicle and the alighting infrastructure corresponding to a first direction and a second distance between the vehicle and the alighting infrastructure corresponding to a second direction perpendicular to the first direction among distances resulting from processing the image data; (use of Cartesian coordinate system when creating model which inherently has perpendicular axes (Fig. 12 [603])) and determine coordinates spaced apart from the reference coordinates by the first distance and the second distance to be the position coordinates of the vehicle. (processing of the image data used in the -auto-parking stage (steps 308-313 in Fig. 15)
As for claim 5, Iwama also teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, and a lateral part of the vehicle to have a respective field of view of a front side, a rear side, and a lateral side of the vehicle (Fig. 1, sensor units 102-105)
wherein the alighting infrastructure information includes a shape of the alighting infrastructure, (obtained during learning mode) 
wherein the controller is configured to: estimate a turning angle of the vehicle with respect to the alighting infrastructure using results of processing of a plurality of pieces of image data obtained by capturing at least one of a front area, a rear area, and a lateral area of the vehicle and the shape of the alighting infrastructure, (See Fig. 6B; "...and the orientation θ 619, which denotes the angle between the vehicle body axis and the horizontal axis."[0068]).
Iwama does not specifically teach determin[ing] the stop type of the vehicle to be one of a longitudinal stop, a traverse stop, and an oblique stop based on the turning angle.; however Kim teaches determin[ing] the stop type of the vehicle to be one of a longitudinal stop, a traverse stop, and an oblique stop based on the turning angle. ("The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking." [0010]) 
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama together with the parking type distinction of Kim.  The motivation would be to be able to park in a variety of parking geometries, which are at different angles.
As for claim 6, Iwama teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, and a lateral part of the vehicle to have a respective field of view of a front side, a rear side, a first lateral side, and a second lateral side of the vehicle,( Fig. 1, sensor units 102-105)
wherein the controller is configured to: calculate a plurality of coordinates using a plurality of distances resulting from processing a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle, respectively, (processing of the image data used in the -auto-parking stage (Fig. 4, [0061]) which works off previously stored information (learning mode).
Iwama does not specifically mention turning.  However, Kim teaches calculat[ing] a turning angle of the vehicle with respect to the alighting infrastructure (Fig.  3, where vehicle [10] needs to fit between the two vehicles by the curb) based on one of a first reference line virtually connecting first coordinates corresponding to the front area to second coordinates corresponding to the rear area and a second reference line virtually connecting third coordinates corresponding to a first lateral area and fourth coordinates corresponding to a second lateral area (inherent in the parking technique outlined. Kim shows measuring along both an X axis and a Y axis (Fig 3 X1, Y1) to determine the parking space, but also shows a variety of parking spaces at different angles (Figs. 9b, 9c) into which the vehicle will park. Automatically parking the vehicle necessitates the vehicle being able to measure its position and displacement against that of the parking space.)   
and determine the stop type of the vehicle to be one of a longitudinal stop, a traverse stop, and an oblique stop based on the turning angle of the vehicle. (Figs 3, 9b, and 9c)  
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama together with the parking type distinction of Kim.  The motivation would be to be able to park in a variety of parking geometries.
As for claim 9, Iwama does not specifically mention exiting from the parking location.  However, Vovkushevsky teaches wherein the controller stores exit infrastructure information about an exit infrastructure in advance, ("In addition, the digital map can describe the entrance area and an exit area of the parking area."[0010]) wherein the controller is configured to: in response to completion of parking of the vehicle in the parking infrastructure, determine whether an exit command signal generated by a wireless communication terminal is received; ((driver assistance system together with the communication system acting wirelessly) "These communication units, which can also be referred to as beacons, can transmit and / or receive data wirelessly. It can also be provided that the communication units can communicate with the driver assistance system of the motor vehicle." [0022]) 
in response to receiving the exit command signal, set an exit route from the parking infrastructure to the exit infrastructure; ("According to a further embodiment, a further travel route envelope is determined which leads from the parking space in which the motor vehicle is parked to an exit area of the parking area."[0015]) 
and control the vehicle parked in the parking infrastructure to exit along the exit route. ("The method can also be used to maneuver the motor vehicle that is parked or parked in one of the parking spaces in the parking area out of the parking area again. If the driver needs the motor vehicle again, this can be maneuvered autonomously to the exit area with the aid of the driver assistance system"[0015]) 
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama, as modified by Kim together with the parking system of Vovkushevsky.  The motivation would be to be able not only to have the vehicle automatically parked, but also to get the vehicle back out to the user. 
As for claim 11 Iwama teaches at least one non-image sensor disposed on the vehicle to have a field of sensing of an outside of the vehicle and configured to capture sensing data, ("Sensors to sense the environment 200 can be video cameras capturing obstacles including other vehicles, pedestrians, and buildings, ultrasonic/radar sensors detecting distance between the vehicle and obstacles." [0120]) but does not go into further detail.  However, Kim teaches further comprising at least one non-image sensor disposed on the vehicle to have a field of sensing of an outside of the vehicle and configured to capture sensing data, (Fig.1, [0050] for list of sensors including LIDAR)
wherein the processor is configured to process the sensing data captured by the non-image sensor;( "The Lidar processor 120 may be connected to a Lidar device which is a sensor, and the Lidar device may sense a front area, a rear area, and a side area of the vehicle."[0051])
and the controller is configured to determine position coordinates and a stop type of the vehicle based on results of processing of the image data and the sensing data. (Fig. 1, positioning by vehicle in auto-parking [0062], Stop type of vehicle == depends on location and orientation of free parking spot, see Figs. 9b,9c.)
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama, together with the multisensory system of Kim.  The motivation would be to include as much sensor data as possible when determining positions and velocities. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwama as modified by Kim and by Vovkushevsky as applied to claim 1  above, and further in view of US Pub  2018/0095474 (Batur-et-al, hence Batur.)
As for claim 3, Iwama mentions wherein the alighting infrastructure information includes a plurality of grid lines (Cartesian coordinates, Fig. 6B, Fig. 12) for detecting a first component and a second component of coordinates in the alighting infrastructure, 10wherein the controller is configured to: compare the result of processing of the image data with the plurality of grid lines; extract a first distance between the vehicle and the alighting infrastructure corresponding to the first component and a second distance between the vehicle and 15the alighting infrastructure corresponding to the second component among distances resulting from processing the image data; and determine the position coordinates of the vehicle using the first distance and the second distance.(3D model construction; part of the learning mode; see [0075].) 
Alternatively, as for claim 3, Iwama does not specifically mention “a plurality of grid lines” However, Batur teaches a plurality of grid lines for detecting a first component and a second component of coordinates in the alighting infrastructure,( "vehicle 304 can represent parking lot 304 by a spatial grid of cells (e.g., a two-dimensional occupancy grid including rows and columns of occupancy cells that each correspond to a two-dimensional area of parking lot 302),"[0067]  or location w.r.t the parking lines)
wherein the controller is configured to: compare the result of processing of the image data with the plurality of grid lines;( "An autonomous parking procedure can include detecting parking lines in images captured by a camera on a vehicle. The vehicle can be localized with respect to the parking lines based on location data for the vehicle from a GPS receiver and a location determination for the vehicle based on detected ends of the parking lines." (abstract))
extract a first distance between the vehicle and the alighting infrastructure corresponding to the first component and a second distance between the vehicle and the alighting infrastructure corresponding to the second component among distances resulting from processing the image data; (vehicle is localized with respect to the parking lines using the "top image", see Fig. 6F.)
and determine the position coordinates of the vehicle using the first distance and the second distance (localization w.r.t. the occupancy grid 601, see [0071])
It would have been obvious to one of ordinary skill in the art as of the time of the application to use the grid lines of Batur in the autonomous parking system of Iwama. The motivation would be to provide an easy mechanism to locate empty as opposed to full parking spaces. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama, as modified by Kim and Vovkushevsky as applied to claim 1 above, and further in view of DE102015201204A1(Mielenz).
As for claim 7, Iwama does not specifically mention obtaining instructions from a wireless communication terminal.  However, Mielenz teaches wherein the controller controls the vehicle to travel along the travelling route in response to receiving a travel command signal from a wireless communication terminal. ("The central control unit is designed to transmit information to the vehicle, for example via a wireless data connection, so that the vehicle can be guided autonomously along a trajectory based on the information within the parking space, for example from the transfer zone to the assigned parking space or from the parking space to the pickup area." [0024])
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama together with the central control system of Mielenz.  The motivation would be to centralize the data concerning all the vehicles and provide other group services.
As for claim 10, Iwama does not specifically mention side boundaries for collision avoidance.  However, Mielenz teaches wherein the controller is configured to: set a plurality of collision prevention boundary lines spaced apart from the travelling route by a predetermined safety distance in a width direction of the travelling route; (Fig 1, [46] and dotted lines on either side)
and control a behavior of the vehicle to prevent the vehicle travelling along the travelling from departing from the plurality of collision prevention boundary lines.  ("Deviations from the target trajectory 40…are recognized by the environment sensors 30.  Corresponding information is transmitted to a central control unit 15 of the parking space 20 and can be processed from there. Corresponding correction instructions are transmitted to the autonomously driving vehicle 10, for example wirelessly, and the trajectory can be corrected accordingly. This ensures that the vehicle 10 reaches the parking space 24 without a collision."[0042])
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama together with the tracking systems of Mielenz.  The motivation would be to avoid deviations from the route during auto-parking.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwama, as modified by Kim and Vovkushevsky as applied to claim 1 above, and further in view of. US2019184982 (Latotzi]
As for claim 8, Iwama does not specifically mention anti-collision techniques on the travelling route.  However, Latotzi teaches wherein the controller sets a local route based on a possibility of collision with an obstacle while driving the vehicle along the travelling route. (Mention of anti-collision algorithms to skirt unforeseen obstacles in [0041])
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Iwama together with the anti-collision systems of Latotzi.  The motivation would be to avoid collisions during auto-parking.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in light of DE102016100730A1 (Heimberger), and in view of Vovkushevsky.
As for claim 12, Kim teaches a vehicle control system comprising: one or more image sensors disposed on a vehicle to have a field of view of an outside the vehicle and configured to capture image data;  ("The camera processor 110 may sense a front area, a rear area, and/or a side area of a subject vehicle, and transmit data obtained therethrough to the ECU level."[0050]), a smart parking assist system (SPAS) module configured to search a parking space existing around the vehicle and controlling a behavior of the vehicle such that the vehicle is parked in the parking space (Fig. 2, modules used for S20; "Referring to FIG. 1, an automatic parking system 1 may be implemented through connection among a processor level, an electrical control unit (ECU) level, and a controller level. Data sensed at the processor level may be transmitted to the ECU level, and the ECU level may control the controller level through the sensed data."[0048]) and a domain control unit (DCU) configured to process the image data captured by the image sensor and control at least one driver assistance system provided in the vehicle and including the SPAS module,  
and a domain control unit (DCU) configured to process the image data captured by the image sensor and control at least one driver assistance system provided in the vehicle and including the SPAS module, (ECU at top level for controlling everything. Also: "An MCU level may include a sensor system 100, which may include a camera processor 110, a Lidar processor 120, a radar processor, and a GPS processor 140."[0049]) 
wherein the DCU is configured to:  determine position coordinates and a stop type of the vehicle in an alighting infrastructure based on a result of processing of the image data (Fig.2, see examples in Figs. 9b, 9c) .
Kim does not specifically discuss using previously stored infrastructure information.  However, Heimberger teaches determin[ing] position coordinates in an alighting infrastructure based on a result of processing of the image data and previously stored alighting infrastructure information; (position coordinates (11) Fig. 1 at initial position where vehicle is getting information on what trajectory to take; orientation of vehicle looks to be determined at entry (Fig. 1))
extract position coordinates of a parking infrastructure based on previously stored parking infrastructure information;   ("an infrastructure map describing the parking area in a parking area reference system is provided, a reference position on the parking area being specified as a reference point for the parking area reference system and at least one travel trajectory for the autonomous travel of the motor vehicle based on the reference point being specified in the infrastructure map is."[0006])
set a travelling route using the position coordinates of the vehicle and the position coordinates of the parking infrastructure; (Instructions on how to move are provided to the vehicle moving system. "At least one travel trajectory for the autonomous travel of the motor vehicle based on the reference point is being specified in the infrastructure map." [0006].)
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the autoparking system of Heimberger using previously stored maps together with the autoparking methods of Kim.  The motivation would be to avoid unnecessary calculations.
Kim teaches a stop type of the vehicle ("The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking." [0010])   Neither Kim nor Heimberger specifically mention preparation for moving the vehicle after it has been parked. However,  Vovkushevsky teaches determin[ing] an initial behavior for a start of a stopped vehicle based on the stop type of the vehicle. (Figure 1 shows a garage with vehicles parked both transversely and longitudinally. Vovkushevsky also mentions: "The method can also be used to maneuver the motor vehicle that is parked or parked in one of the parking spaces in the parking area out of the parking area again. If the driver needs the motor vehicle again, this can be maneuvered autonomously to the exit area with the aid of the driver assistance system."[0015].) 
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of Kim as modified by Heimberger together with the parking system of Vovkushevsky.  The motivation would be to be able not only to have the vehicle automatically parked, but also to get the vehicle back out to the user. 
As for claim 17, Kim also teaches further comprising at least one non-image sensor disposed on the vehicle to have a field of sensing of an outside of the vehicle and configured to capture sensing data (Fig.1, [0049]) wherein the controller is configured to determine position coordinates and a stop type of the vehicle based on results of processing of the image data and the sensing data. (Fig. 1 shows how all the sensor data flows together; stop type determined by location of parking spot; see Figs. 9b, 9c)
Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in light of DE102016100730A1 (Heimberger), and in view of Vovkushevsky,as applied to claim 12 above, and further in view of Batur .
As for claim 13, Kim also teaches wherein the image sensor is provided in one or more units thereof on a front part, a rear part, a first lateral part, and a second lateral part of the vehicle to have a respective field of view of a front side, a rear side, a first lateral side, and a second lateral side of the vehicle, ("The camera processor 110 may sense a front area, a rear area, and/or a side area of a subject vehicle, and transmit data obtained there through to the ECU level."[0050]). Kim does not specify using a map of the infrastructure.  However, Batur teaches:
wherein the alighting infrastructure information includes a size and a shape of the alighting infrastructure, ("The on-board computer 110 can also be capable of receiving parking lot map information 105 (e.g., via a wireless and/or internet connection at the vehicle). It is understood by ones of ordinary skill in the art that map data can be matched to location data in mapmatching functions."[0016])
wherein the controller is configured to: estimate a plurality of coordinates using results of processing of a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle (Fig. 3A showing scan of sensor capturing data), respectively, and the size and shape of the alighting infrastructure, (Fig. 2B, step 216. Images processed [0020], used to determine location [0022]) and 
calculate center coordinates of the vehicle using the estimated plurality of coordinates and determine the calculated center coordinates to be the position coordinates of the vehicle.  (determining location of vehicle based on what is seen in the images using end points of parking lines which have been identified) [0061])
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of KimB as modified by Heimberger and by Vovkushevsky with the localization system of Batur. The motivation would be to be able to use already existing maps for further efficiency.
As for claim 14, KimB does not specify a plurality of grid lines. However, Batar teaches a plurality of grid lines for detecting a first component and a second component of coordinates in the alighting infrastructure, ("vehicle 304 can represent parking lot 304 by a spatial grid of cells (e.g., a two-dimensional occupancy grid including rows and columns of occupancy cells that each correspond to a two-dimensional area of parking lot 302),"[0067]  or location w.r.t the parking lines)
wherein the controller is configured to: compare the result of processing of the image data with the plurality of grid lines; (Figs. 8A and 8B)
extract a first distance between the vehicle and the alighting infrastructure corresponding to the first component and a second distance between the vehicle and the alighting infrastructure corresponding to the second component among distances resulting from processing the image data; ("As such, top image 301 can provide an accurate depiction of features (e.g., dimensions, positions, orientations, etc. with respect to camera 306 and/or vehicle 304) on the ground of parking lot 302, such as parking lines 312, that are within FOY 308 of camera 306."[0029]. Being able to localize position as a point inherently contains distances along two perpendicular axes.)
and determine the position coordinates of the vehicle using the first distance and the second distance. (Figs. 5B,5C (moving vehicle); also see [0058]-[0059].)
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the system of KimB as modified by Heimberger and by Vovkushevsky with the grid system of Batur. The motivation would be to cross-check any localization with further optical analysis.

As for claim 15, Batur also teaches wherein the alighting infrastructure information includes one or more reference coordinates indicating a position of a part of the alighting infrastructure, ("The on-board computer 110 can also be capable of receiving parking lot map information 105 (e.g., via a wireless and/or internet connection at the vehicle). It is understood by ones of ordinary skill in the art that map data can be matched to location data in mapmatching functions." [0016])
wherein the DCU is configured to: extract a first distance between the vehicle and the alighting infrastructure corresponding to a first direction and a second distance between the vehicle and the alighting infrastructure corresponding to a second direction perpendicular to the first direction among distances resulting from processing the image data; (localizing vehicle in relation to infrastructure, Fig. 5B,5C. See [0061] and Fig. 5D step[560]. If a point location for the vehicle is determined, it automatically can be broken down into coordinates along two perpendicular axes.)
and determine coordinates spaced apart from the reference coordinates by the first distance and the second distance to be the position coordinates of the vehicle. (see above)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over in light of Kim in view of Heimberger and in view of Vovkushevsky as applied to claim 12 above, and further in view of Iwama.
As for claim 16, Kim teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, [and] a [lateral] part, [to] have a respective field of view of a front side, a rear side, [and] a [lateral] side of the vehicle, ("The camera processor 110 may sense a front area, a rear area, and/or a side area of a subject vehicle, and transmit data obtained therethrough to the ECU level."[0050]) wherein the alighting infrastructure information includes: a plurality of grid lines for detecting a first component and a second component of coordinates in the alighting infrastructure, (Cartesian coordinates used to measure possible parking places and location of vehicle (Fig. 3), also see [0012].)
wherein the DCU is configured to: calculate a plurality of coordinates using a plurality of distances resulting from processing a plurality of pieces of image data obtained by capturing a front area, a rear area, and a lateral area of the vehicle, respectively, and the plurality of grid lines; (sensors used to position and orient car; see above for list of sensor locations; Fig. 1, S40 in Fig2 only possible if coordinates of car have been calculated.)
calculate a turning angle of the vehicle with respect to the alighting infrastructure based on one of a first reference line virtually connecting first coordinates corresponding to the front area to second coordinates corresponding to the rear area and a second reference line virtually connecting third coordinates corresponding to a first lateral area and fourth coordinates corresponding to a second lateral area; ((inherent in the parking technique outlined. Kim shows measuring along both an X axis and a Y axis (Fig 3 X1, Y1) to determine the parking space, but also shows a variety of parking spaces at different angles (Figs. 9b, 9c) into which the vehicle will park. Automatically parking the vehicle necessitates the vehicle being able to measure its position and displacement against that of the parking space.  Also see Fig. 11 showing spaced distance. )
and determine the stop type of the vehicle to be one of a longitudinal stop, a travers stop, and an oblique stop based on the turning angle of the vehicle.  (All three types of stops shown in Figs. 9b, 9c. "...determine at least two parking types available at a current position of the subject vehicle in the range allowing generation of a moving path and provide moving path ranges for the at least two parking types based on a moving path estimated for each parking type, a length of the subject vehicle, a width of the subject vehicle, and a rotation angle of the subject vehicle..." [0010])
Kim does not specifically teach sensors on both lateral sides of the vehicle.  However, Iwama teaches wherein the image sensor is provided in one or more units thereof on each of a front part, a rear part, a first lateral part, and a second lateral side of the vehicle to have a respective field of view of a front side, a rear side, a first lateral side, and a second lateral side of the vehicle, (Fig 9B, 102-105)
It would be obvious for one of ordinary skill in the art at the time of the application to have added another lateral sensor, as taught by Iwama, to the sensors in KimB.  The motivation would be to avoid a lateral blind spot on one side of the vehicle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Batur in light of Kim. 
As for claim 18, Batur teaches an image sensor disposed on a vehicle to have a field of view of an outside of the vehicle and configured to capture image data, (Figure 1, [107], Fig. 3A) the image sensor characterized in that:
the image data is processed by a processor and is used to determine position coordinates [of] the vehicle in an alighting infrastructure; (Fig. 5B, 5C. Process is shown in Fig. 2B) and the position coordinates of the vehicle is used to set a travelling route together with position coordinates of a parking infrastructure that are extracted from previously stored parking infrastructure information. (Previously stored information of infrastructure: "The on-board computer 110 can also be capable of receiving parking lot map information 105 (e.g., via a wireless and/or internet connection at the vehicle). It is understood by ones of ordinary skill in the art that map data can be matched to location data in mapmatching functions."[0016] travelling route: "Once the autonomous parking procedure is initiated, vehicle 204 can begin autonomously moving through parking lot 202 to identify an empty parking space (e.g., parking space 208), and can autonomously park in that empty parking space."[0019])
Batur does not specifically teach stop types.  However, KimB teaches autonomous parking into a stop type of the vehicle ("The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking."[0011])
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the stop types of Kim to the automatic parking techniques of Batur.  The motivation would be increase flexibility in the type of parking spots a vehicle could park into.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Batur in light of Kim and in light of Vovkushevsky.
As for claim 19, Batur teaches a vehicle control method (abstract) comprising:
capturing image data using one or more image sensor disposed on a vehicle to have a field of view of an outside of the vehicle;( Fig. 3A) processing the image data captured by the image sensor (Figs. 3E, 4F);
and setting a travelling route from an alighting infrastructure to a parking infrastructure based at least in part on processing of the image data, and controlling the vehicle stopped in the alighting infrastructure to travel along the travelling route and to be parked in the parking infrastructure, (Fig 2A; "...if outside of parking lot 202, can autonomously navigate to the entrance of parking lot 202 and then initiate the autonomous parking procedure. Once the autonomous parking procedure is initiated, vehicle 204 can begin autonomously moving through parking lot 202 to identify an empty parking space (e.g., parking space 208), and can autonomously park in that empty parking space.")
wherein the controlling of the vehicle to be parked in the parking infrastructure includes: determining position coordinates [of] the vehicle in the alighting infrastructure based on a result of processing of the image data and previously stored alighting infrastructure information; (Positioning coordinates of vehicle determined [0062]-[0064] "Further, in some examples, the map of the parking lot can be a predetermined map of the parking lot." [0022]) extracting position coordinates of the parking infrastructure based on previously stored parking infrastructure; ("It is understood by ones of ordinary skill in the art that map data can be matched to location data in mapmatching functions."[0016]) setting the travelling route using the position coordinates of the vehicle and the position coordinates of the parking infrastructure. ("Once the autonomous parking procedure is initiated, vehicle 204 can begin autonomously moving through parking lot 202 to identify an empty parking s pace (e.g., parking space 208), and can autonomously park in that empty parking space."[0019].)
Batur does not specifically teach stop types.  However, Kim teaches the use of stop types (Fig. 9B, 9C; "The parking types may be at least two of front end parking, back-in parking, parallel parking, and diagonal parking."[0011] ) 
It would be obvious for one of ordinary skill in the art at the time of the application to have combined the parking system of Batur together with the parking type distinction of Kim.  The motivation would be to be able to park in a variety of parking geometries.
Neither Batur nor Kim teach preparation for moving the vehicle after it has been parked. However, Vovkushevsky teaches determin[ing] an initial behavior for a start of a stopped vehicle based on the stop type of the vehicle. (Figure 1 shows a garage with vehicles parked both transversely and longitudinally. Vovkushevsky also mentions: "The method can also be used to maneuver the motor vehicle that is parked or parked in one of the parking spaces in the parking area out of the parking area again. If the driver needs the motor vehicle again, this can be maneuvered autonomously to the exit area with the aid of the driver assistance system."[0015].) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661